DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See the 112 rejection below for details. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation in claim 8 is unclear in light of the drawings and the description.  The combination of claims 7 and 8 result in a total of four gaps.  The specification describes 3 gaps – 80, 81, and 82 in paragraph [0067] of the instant published application.  The other gap mentioned in the specification is magnetic gap G, but that gap is between the outer circumferential edge of the magnetic disc and the sidewall 75 of the third yoke and such gap is not recited in claims 7 and 8. Therefore, only three gaps associated with claim 8 are described in the instant specification, as best understood.







[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    220
    429
    media_image1.png
    Greyscale

	As best understood from claim 7 the right double arrow can represent the first gap between the first yoke at the top and the second yoke at the bottom.  The right double arrow is smaller than the left double arrow which can represent the second gap between the first yoke and the second yoke in the inner circumferential area of the magnetic disc.  Then claim 8 recites the first and second yokes each having a recessed portion 30a, 40a for providing a third gap with the magnetic disc in an area facing the inner circumferential area of the magnetic disc.  This third gap appears to be the same gap as the second gap.  It is not clear whether Applicant intends to refer to different portions of the same general area between the recessed portions to represent two different gaps.  Finally, the fourth gap is recited as being smaller than the third gap and between each of the first yoke and the second yoke and the outer circumferential area of the magnetic disc.  Such a recitation appears to refer back to the same area as the right double arrow.  It is not clear whether Applicant intends to refer to different portions of the outer circumferential area to represent two different gaps.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application 2015/0136548 to Shimura et al.
Re: claim 1.  Shimura et al. show in the figure a torque generation apparatus comprising:
a magnetic disc 70 or 60, 70 configured to rotate about a rotation axis; a first yoke 20 and a second yoke 12 disposed opposite sides of the magnetic disc in a first direction parallel to the rotation axis; 
	an annular member 13 fixed to a periphery of the first yoke 20;
a magnetic viscous fluid 80 placed between the magnetic disc  70 or 60, 70 and the first yoke 20 and between the magnetic disc 70 or 60, 70 and the second yoke 12;
a coil 30 disposed so as to overlap with the magnetic disc 70 or 60, 70
when viewed in a direction along the first direction; and 
a third yoke 11 having a side wall, the side wall having an area adjacent to the magnetic disc at least outside the magnetic disc 70 or 60, 70 and the coil 30, the third yoke 11 constituting a magnetic path of a magnetic field generated by the coil 30 together with the first yoke 20 and the second yoke 12, wherein the magnetic disc includes a torque increasing portion at at least one of a surface facing the first yoke and a surface facing the second yoke or particularly the recess that the magnetic disc 70 forms with projection 60 facing the first yoke 20, the torque increasing portion is disposed in an outer circumferential area of the magnetic disc in a second direction that is a radial direction perpendicular to the first direction, the torque increasing portion is configured to increase a shearing force for a cluster of the magnetic viscous fluid as compared with an inner circumferential area of the magnetic disc inside the outer circumferential area, the third yoke 11 has a magnetic gap between the third yoke 11 and the first yoke 20 as shown, the magnetic gap 40 is disposed outside an outer circumferential edge of the magnetic disc 70 or  60, 70 or at a position overlapping with the outer circumferential edge of the magnetic disc as viewed along the first direction, 
a periphery of the second yoke 12 is in contact with the side wall of the third yoke 11, and the second yoke 12 is magnetically connected to the third yoke 11, and the first yoke 20 is fixed to an upper wall of the third yoke 11 in the first direction via intervening element 90 as broadly recited, and a periphery or outer upper limit of the annular member 13 is in contact with an inner surface of the side wall of the third yoke 11 as shown and as broadly recited.
Re: claim 2.  Shimura et al. show in the figure  the limitation wherein the first yoke 20 includes an extending portion 22a between the coil 30 and the magnetic disc 70 or 60, 70 and particularly portion 70, the extending portion overlapping with the coil and the magnetic disc as viewed along the first direction.
Re: claim 7.  Shimura et al. show in the figure the limitation wherein a gap between the first yoke 20 and the second yoke 12 is smaller in the torque increasing portion radially outside of elements 100 than in the inner circumferential area of the magnetic disc shown radially inside of elements 100.

[AltContent: arrow]
    PNG
    media_image2.png
    286
    504
    media_image2.png
    Greyscale


Re: claim 8.  Shimura et al. show in the figure the limitation wherein the first yoke 20 and the second yoke 12 each have a recessed portion shown in the area of elements 100 for providing a third gap (i.e. a different portion of the area in which the second gap is located) with the magnetic disc in an area facing the inner circumferential area of the magnetic disc as shown, and the third gap is larger than a fourth gap between each of the first yoke and the second yoke and the outer circumferential area of the magnetic disc (i.e. in a different portion of the area in which the first gap is located), as best understood.
Re: claim 11.  Shimura et al. show in the figure the limitation wherein the magnetic gap extends from a bottom surface of the coil to an upper surface of the second yoke 12 (i.e. the upper surface is the higher surface of the stepped arrangement of element 12 compared to the bottom surface of element 12 shown closer to element 100) along the first direction as shown by the bold arrow in the annotated version of figure 1 of Shimura et al. on pg. 7 of the instant Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al. in view of US Patent 4350913 to Eddens.
Eddens teaches in figures 1 and 6 the use of an opening 88 passing through a magnetic disc 48 in a first direction or axial and the opening is a long hole and a length along the second or radial direction of the long hole is larger than a width of the long hole as viewed along the second direction a shown.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the magnetic disc of Shimura et al., to have included an opening, in view of the teachings of Eddens, in order to enable better and more uniform distribution of the magnetic particles which is an advantage to help maintain relatively uniform coupling during operation. See Eddens col. 5 lines 19-27.
With regards to claim 9, Examiner notes that the modification would result in the claimed recitation i.e. the distance between the magnetic disc and an outer side of the third yoke being not being constant in a plane perpendicular to the rotation axis by virtue of the at least one opening along the rotational axis.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al. in view of JP-201680165 (JP’165).
JP’165 teaches in figure 7 the limitation wherein a torque increasing portion is formed as protrusions 43 and depressions 44 of a magnetic disc 403 in the first direction, and the protrusions and depressions are provided concentrically about the rotation axis as taught in paragraph [0043] in which the English translation describes that the shapes extend the entire circumferential direction and in paragraphs [0047] or [0064] in which it is described that the shapes are formed on the rotor instead of the housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the torque increasing portion of Shimura to have included protrusions and depressions, in view of the teachings of JP’165, in order to provide a means of increasing torque transmission and reducing drag loss.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al. in view of Eddens as applied above, and further in view of WO 2013/072125 (WO’125).
Shimura et al., as modified, are silent with regards to the shape of the third yoke which is arranged similar to a housing.
WO’125 teaches a housing 12 in a magnetic arrangement being quadrangular i.e. having a rectangular cross-section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the shape of the third yoke housing of the torque generation apparatus of Shimura et al., as modified, to have been quadrangular, in view of the teachings of WO’125, in order to provide a means of including greater internal area for more magnetic fluid to affect the braking capacity and therefore the torque depending on the particular application.  Examiner notes that the instant invention provided no explanation of criticality associated with the quadrangular shape.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) .  
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/17/22 have been fully considered but they are not persuasive. Applicant argues on pg. 8 of the remarks that Shimura does not disclose at least an annular member that is fixed to a periphery of the first yoke and locational relationships among the annular member, the first yoke, the second yoke, and the third yoke.  Examiner disagrees and notes that the new limitations argued have been set forth in the rejection of amended claim 1 in paragraph 8 of the instant Office action. Examiner suggests the use of such language as --direct contact-- to more precisely recite the locational relationships among the elements and overcome the most recent rejections.   
Accordingly, the above rejections have been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
June 2, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657